Citation Nr: 0010654	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-16 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a compression fracture of the 
thoracic spine at T10-T11.

2.  Entitlement to an initial (compensable) disability rating 
for degenerative joint disease (DJD) of the lumbar spine.

3.  Entitlement to an initial (compensable) disability rating 
for residuals of a right ankle sprain/foot injury.

4.  Entitlement to an initial (compensable) disability rating 
for residuals of a fracture of the nose.

5.  Entitlement to an initial (compensable) disability rating 
for breast nodules (lumps).




REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to June 
1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans (VA), Regional 
Office (RO) which, in pertinent part, granted service 
connection and assigned a 10 percent disability rating for 
residuals of a compression fracture of the thoracic spine at 
T10-T11 with DJD of the lumbar spine.  Service connection and 
noncompensable disability ratings were also established for: 
residuals of a right ankle sprain/foot injury; residuals of a 
fracture of the nose; and breast nodules (lumps).  The 
veteran filed a timely notice of disagreement, and was issued 
a statement of the case in July 1998.  The RO received her 
substantive appeal in September 1998.

In its February 1999, the veteran's representative requested 
that she be afforded a separate disability evaluation for DJD 
of the lumbar spine.  By supplemental statement of the case 
(SSOC) issued in April 1999, the RO granted a separate 
disability evaluation for DJD of the lumbar spine, and a 
noncompensable evaluation was assigned insofar as the RO was 
unable to rate the disability because the veteran failed to 
report for her scheduled VA examination.  

As noted above, the veteran was assigned a separate 
evaluation for DJD of the lumbar spine after she submitted 
her substantive appeal.  As this evaluation represents less 
than the maximum available rating, the propriety of this 
evaluation must also be considered in conjunction with this 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).


REMAND

In general, a veteran's allegation that her disabilities have 
increased in severity since its last rating establishes a 
well grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 269 
(1992).  The VA, therefore, has a duty to assist the veteran 
in the development of facts pertinent to her claims.  Under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to obtain VA 
examinations which are adequate for adjudication, as well as 
the duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations must also 
address the rating criteria in relation to the veteran's 
symptoms.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
Consequently, examinations by specialists are recommended in 
those cases which present a complicated disability picture.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

In this regard, it is noted that the veteran was last 
afforded VA examination for most of her service-connected 
disabilities in September 1997, and that medical evidence 
submitted since that time is inadequate for the purpose of 
determining the nature and severity of these disabilities.  
See Proscelle, supra (where an appellant claims a condition 
is worse than when "originally rated," and the available 
evidence is "too old" for an adequate evaluation of the 
appellant's current condition, VA's duty to assist includes 
providing a new examination).  Although she was more recently 
afforded VA orthopedic examination in August 1999, the Board 
observes that x-rays of the thoracic and lumbar spines 
requested by the VA examiner have not, to date, been 
associated with the claims file.  With respect to the 
veteran's complaints of pain and dysfunction, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40 and 
4.45.  See Johnson v. Brown, 9 Vet.App. 7 (1996) and DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Consideration of an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups is proper.  Clearly, additional 
assistance is necessary.

As noted above, the issues on appeal arise from an 'original' 
claim filed in June 1996.  Although the veteran has already 
been provided with a copy of the revised VA criteria for 
rating the respiratory system (effective from October 7, 
1996), the Court has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of the VA to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Because 
Congress has not provided otherwise in this particular 
instance and the veteran filed her claims prior to the 
regulatory revision, the Board concludes that her claim for 
an initial compensable disability rating for residuals of a 
fracture of the nose should be reviewed under both the "old" 
and "new" rating criteria.  Karnas, supra.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to her claims, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature and severity of the 
residuals of a fractured nose and her 
breast lumps.  All findings should be 
reported in detail. Therefore, the 
veteran's claims folder should also be 
made available to and independently 
reviewed by the examiner prior to their 
examination of the veteran.  X-rays 
and/or other diagnostic studies should be 
done, as deemed appropriate.  The 
examiner should comment on the effect 
that the veteran's service-connected 
disabilities, to the exclusion of age and 
the existence or degree of nonservice-
connected disabilities, have on her 
ordinary activity as well as her ability 
to procure and maintain employment.  

2.  The RO should also schedule the 
veteran for VA orthopedic examination in 
order to determine the current extent of 
her service-connected compression 
fracture of the thoracic spine at T10-
T11, DJD of the lumbar spine and 
residuals of a right ankle sprain/ foot 
injury.  X-rays and/or other diagnostic 
studies should be done, as deemed 
appropriate by the examiner.  The 
orthopedic examiner must provide a 
thorough description of the veteran's 
thoracic spine, lumbar spine and right 
ankle/foot disorders, including complete 
ranges of motion studies and neurologic 
pathology.  In this regard, the examiner 
must take care to differentiate the 
symptomatology due to her service-
connected and nonservice-connected 
pathologies.  Hence, the veteran's claims 
folder should also be made available to 
and independently reviewed by the 
examiner prior to examination.  In 
addition, the examiner must render 
objective clinical findings concerning 
the severity of the veteran's service-
connected disorders of the thoracic 
spine, lumbar spine and right ankle/foot, 
to include observations of pain on 
motion, deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  A copy of the rating 
criteria pertaining to the thoracic 
spine, lumbar spine and the ankle/foot 
should be made available.  The orthopedic 
examiner must then render an opinion 
concerning the effect of the veteran's 
service-connected thoracic spine, lumbar 
spine and right ankle/foot disorders on 
her ordinary activity and her ability to 
procure and maintain employment.  The 
examination report should reconcile the 
veteran's complaints of pain and/or 
sciatica with the objective findings on 
examination.  

3.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's initial rating claims.  The 
RO's decision must discuss the additional 
evidence developed, as well as any staged 
ratings assigned under Fenderson, v. 
West, 12 Vet.App. 119 (1999).  To this 
end, consideration should be given to any 
additional applicable laws and 
regulations, including the "old" and 
"revised" rating criteria for the 
respiratory system.

4.  If any of these determinations remain 
unfavorable to the veteran in any way, 
she and her representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, they 
should be afforded the opportunity to 
respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of her claim.  38 C.F.R. § 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 7 -


